 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHanford Atomic Metal Trades Council,AFL-CIOandRockwell International CorporationCase19-CB-5601October 24 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn February 24 1987 Administrative LawJudge Richard D Taplitz issued the attached decilionThe General Counsel filed exceptions and asupporting memorandumThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and supportingmemorandum and has decided to affirm the judge srulings findings and conclusions and to adopt therecommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedJames C Sand Esqfor the General CounselDavid E Williams Esq (Critchlow & Williams)of RichlandWashington for the RespondentRobert S Gruhn Esqof RichlandWashington for theCharging PartyDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ Administrative Law JudgeThis case was tried in KennewickWashington on December 4 1986 The complaint dated September 241986which was based on a charge filed by RockwellInternationalCorporation (Rockwell) on September 41985 alleges that Hanford Atomic Metal Trades CourtcilAFL-CIO (HAMTC or the Union) violated Section8(b)(3) of the National Labor Relations ActIssueThe primary issue is whether HAMTC refused to meetitsbargaining obligation with Rockwell under Section8(d) and (b)(3) of the Act by demanding arbitration on agrievance relating to work assignments and by counterclaiming to compel arbitration of that grievance in a casebefore the United States District Court for the EasternDistrict of Washington The General Counsel argues thatthegrievancewas clearly not meritorious and thatHAMTC s actions to obtain arbitration constituted an attempt to force a midterm modification of the collectivebargainingagreementwithoutRockwell s consentHAMTC argues that there is a legitimate contract interpretation question which should be resolved by arbitrationAll parties were given full opportunity to participateto introduce relevant evidence to examine and cross examine witnesses to argue orally and to file briefs TheGeneial Counsel filed a brief HAMTC filed an answering brief and the General Counsel filed a reply brief Allhave been carefully consideredOn the entire record of the case and from my observation of the witnesses and their demeanor I make the followingFINDINGS OF FACTIJURISDICTIONRockwell a Delaware corporation with an office andplace of business in RichlandWashingtonmanages theHanford nuclear reservation (Hanford plant) for theUnited States Department of Energy (DOE) During theyear immediately preceding issuance of complaint Rockwell sold and shipped goods or provided services fromits facilities inWashington to the U S Government of avalue in excess of $50 000 During the same period oftime Respondent purchased and caused to be transferredand delivered to its facilities inWashington goods andservices valued in excess of $50 000 directly from sourcesoutsideWashington or from suppliers within Washingtonwhich in turn obtained such goods and materials directlyfrom outside Washington Rockwell is an employer engaged in commerce within themeaningof Section 2(6)and (7) of the ActHAMTC is a labor organization within the meaning ofSection 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA TheSequenceof Events1BackgroundThe DOEoperates the Hanford facility through fivecontractors one of whom is RockwelliThelabor relations for those contractors is handled on a three levelbasisThe contractors as a group negotiate withHAMTCover common concerns Each contractor negotiates separatelywith HAMTCover concerns individualto that contractorEach contractor also engages inschedule A negotiations with each independent affiliate localof HAMTCand the various seniority groupswithin thatlocalHAMTCbargains for 15 unions thatrepresent production and maintenance employees of theHanford facility contractors The end product of negotiations is a separate collective bargaining agreement thateach contractorhas with HAMTCThat agreement contarns a schedule A appendix The complaint allegesthe answer admits and I find thatHAMTC isthe lawfullydesignated exclusive bargaining representative ofRockwell s employees that Rockwell has recognizedHAMTC as suchand that recognition has been em1The other contractors are United NuclearIndustriesWestinghouseBoeing and BatelleNorthwest Laboratories291NLRB No 73 HANFORD ATOMIC METAL TRADES COUNCIL (ROCKWELL INTERNATIONAL)bodied in successive collectivebargaining agreementsthe most recent of which relevant here was effective byits termsfrom April 1 1983 to March 31 1986 2Rockwell s as well as the other contractors basicfunction is to operate the Hanford facilityAt timeshowever anexistingstructure is contaminated by radiation Such a structure has to be eithermothballedordecontaminated and decommissioned The decontaminating and decommissioning involve the isolation of thatparticular facility and the tearing apart and disposing ofthe electrical equipment piping and other elements ofthe facility by burial orother meansSometime in thelate or mid 1970s DOE contracted with United NuclearCorporation another contractor at the facility to decontaminate and decommission or in other words demolisha structure at the Hanford facilityThat was a pilotproject and the same crafts that put in the sheetmetalpiping electrical work and other equipment were usedto remove that equipment Thus the heating and air conditioning ducts were taken out by the sheetmetal workers the piping by the pipefitters the electrical work bythe electricians etcBefore the incidentswhich are set forth in detailbelow Rockwell had never done any decontaminationand decommissioning work at the Hanford facility However Rockwell did have a classification known as nuclear process operator (NPO) which came within the jurisdiction of the Oil Chemical and Atomic Workers InternationalUnion (OCAW) one of the constituent parts ofHAMTC There were about 20 employees in that crewand part o° their work was to decontaminate and disposeof tools and materials that were contaminated within theoperating facilities as distinguished from dismantling afacilityThat was referred to as a D & D classificationaswasa new D & D classification which is discussedlaterThe old D &D classification is referred to here asD & D (operating facility) The new classification is referred to as the D & D (facility removal) or simply asD & D2The origin of the D & D (facility removal)classificationIn 1981 DOE decided to dismantle a facility that hadbeen shut down DOE approached Rockwell who hadnever previously performed such work about doing thejobDOE expressed the concern based on its prior experience that the cost of doing such work with craft emplyoees was too high DOE suggested that Rockwell approach HAMTC and try to negotiate a new classificationfor laborer sledgehammer mechanic work which I havereferred to as D & D (facility removal) work DOEmade it clear to Rockwell that if the new rate could notbe negotiatedRockwell and the crafts represented byHAMTC would be out of the picture and that the work2The bargaining unit isAll production and maintenance employees employed by RockwellatHanford in job classifications represented by the various constituent local union members of HAMTC as more fully set forth in thepartiesmost recent collective bargaining agreement excluding supervisors and guards as defined in the Act office clerical employeesprofessional employees and all other employees not contractuallycovered419would be given to an outside contractor who employedlaborersIn late 1981Michael P Jimerson who was then managerof employeerelationsfor Rockwell at the Hanfordfacilityrepeated to Peter JTodishpresidentofHAMTC 3 what Rockwell had been told by DOE Jimerson asked Todish whether HAMTC would be interested in obtaining the D & D (facility removal) work sothat it would not be given to an outside contractorTodish replied that HAMTC would like to have thatworkInAugust 1982 DOE informed Rockwell about thefunds available for the D & D (facility removal) workand once again discussed the negotiation of the newwage rate3The negotiations for a new wage rateIn the summer or fall of 1982 Jimerson who was bythen manager of personnel services together with ErnestB Casillas who was manager of employee relations metwith HAMTC President Todish to begin negotiations Jimerson told Todish that Rockwell needed employees toshovel debris into a dumpster and tear out wiring Hesaid that it was not necessary for an employee to gothrough 4 years of apprenticeship school to learn how topick up a hacksaw saw a pipe in two and throw it intoa dumpster for burial Jimerson also said that the employees had to do anything and everything within an isolated facility to decontaminate and dispose of contaminated materialTodish replied that decontamination anddecomissioning work was within OCAW s jurisdictionJimerson said that OCAW would be brought into thetalksA second meeting was attended by Jimerson and Casillas for Rockwell by Todish for HAMTC and by JamesWatts a business agent for OCAW At that meeting aswell as at 15 or 20 meetings that followed two majorissueswere discussed 4 One involved a new wage ratefor the D & D (facility removal) classification That wasnewwork for Rockwell and it crossed craft linesRockwell s position was that the crafts would continuetheir traditionalwork regarding isolating buildings thatwere to be dismantled but that the new D & D (facilityremoval) classification employees would break up andremove thematerialswithin the building Thus the electricianswould cut off the electric power to the buildingthe plumbers would cut off the piping and the othercraftswould do anything necessary to isolate the building from the outside world Employees in the new classificationwould do the sledgehammer and removalwork inside the building The second point of discussionwas geared to the relation between the D & D (facilityremoval) classification and the existing D & D (operating facility) classification which was part of the 004 senioritygroup under OCAW s jurisdictionAs notedabove those employees had traditionally decontaminatedand disposed of materials incidental to the actual oper3 The complaintallegesthe answeradmits andIfind that Todish waspresidentand anagent of HAMTC4 Todish attendedat least someof thosemeetings 420DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDation of a facility as distinguished from the dismantlingof the facilityRockwell expressed its concern that theD & D (facility removal) workers would not be fullyemployed because no one knew whether DOE wouldfund Rockwell to do the new work on a continuingbasisRockwell proposed that the new D & D (facilityremoval) workers do part of the work that was then assigned to the old D & D (operating facility) crews sothat the new employees would have a continuous flow ofworkUnder that proposal OCAW would be givingsome of the work performed by its D & D (operatingfacility)employees to lower paid employees in theD & D (facility removal) group 5By December 15 1982 the negotiations had led to awritten agreement between Rockwell and HAMTC 6The agreement was signed by Todish and Casillas andwas subject to a condition which was set forth in a separate agreement dated and signed December 14 1982 asfollowsIt is understood that the attached agreement is notvalid until the work given up by the Nuclear ProcessOperator Classification is specifically agreed toand ratified by Seniority Group 004 s Appendix ACommitteeThe attached agreement on which Todish signed hisconcurrence on December 15 1982 statedJOB DESCRIPTION-DECONTAMINATION/DECOMMISSION WORKERDuring the past couple of months Company andUnion representatives have been discussing the possibility of the establishment of a classification whoseprimary responsibilities would be decommissioningof a variety of property facility structure equipment or systems As a result of a recent meetingwhich included P J Todish President HanfordAtomic Metal Trades Council J L Watts BusinessAgent OCAW Jerry Cline Chief Steward5 Thesefindings are basedon the credible testimony of Jimerson andCasillasTodish testifiedthat he attendedsome ofthemeetings thatWatts conductedthe meetings becausethey were part of his Appendix Anegotiations that the matters discussedinvolved moving work from oneseniority group withinthe OCAW jurisdiction to another potential asmonty group within the same jurisdiction and thatthe discussions involved the OCAW aloneOn cross-examinationhe testified that underRockwell s proposal the new D & D workers were to receive two typesof work one of whichwas the demolishing of buildingsand the otherwas work that had previouslybeen doneby the OCAWnuclear processoperators I am unable to creditTodishs testimonyto the effectthat thenegotiations relatedonly tomatters affectingOCAW In the context ofthe overalldiscussionsthe testimony of Jtmersonand Casillas to theeffect that Todishwas negotiatingon behalf of all the craftsrepresentedby HAMTC was fully credible The new work affectedamultitude ofcraftsThe OCAW hada special interestbecause the new work wouldoverlapwithwork that employees they represented already did forRockwell andin effectthe OCAW wouldbe givingup some of thehigher paidwork to lower paid workers6During the course of negotiations Rockwell formalized the talks by aletter datedNovember 11 1982 to Todtshstatingthat Rockwelldesiredto meet withHAMTCand the business representatives of seniority group004 for the purposeof discussingthe particulars of a newclassificationThe letterwent on to statethat Rockwellwas in a position to obtain newwork whichmightotherwise be performed by other than plant forcesand that it wished torespond tothatopportunity for the workM P Jimerson B K Watkins and E B Casillasthe Company proposes the establishment of a newclassification as followsJobTitleDecontamination/DecommissionWorkerJob Description Perform any and all work required to stabilizedecontaminatedisassembleand/or package items identified for stabilization decontamination and/or decommissioning includingany property facility structure equipment orsystem such as piping machine electrical ventilation or othersMust be able to use a variety of supplies tools and equipment in the decontaminationdisassembly or packaging processThe agreement went on to state that the classificationwould be part of seniority group 004 that employeeswithin the D & D worker classification could request atransfer to the nuclear trainee classification at their current rateof pay that D & D work that was currentlyassigned to seniority group 004 would be assigned to thenew lower level classification that seniority group 004employees currently assigned to the D & D work groupcould voluntarily transfer to other seniority group 004openings of their choice until December 31 1985 thatthose remaining in the group on December 31 1985would be transferred to other seniority group 004 workand thatThe parties agree that the intent of this newclassification is not to eliminate decontamination worknow performed by NO s and NPO s in operating facilitiesIt also stated that the proposal was applicable onlytoestablishingthedecontamination/decommissionworker classification and did not set a precedent regarding the opening of the contract on any other appendix AmattersFurther meetings took place between December 141982 and January 24 1983 which led to the agreementof OCAW and seniority group 004 s appendix A committee to the December 15 1982 agreement between Rockwell and HAMTC OCAW Business Agent Watts andChief Steward Jerry Cline signed the December 15 1982agreement and Watts as president of OCAW Local 1369 signed a letter dated January 24 1983 which wasdirected to Todish Todish in turn sent that letter toRockwellWatts letter stated in part that In appendixA meetings conducted between Rockwell and senioritygroup 004 seniority group 004 has agreed to turn overthe following job assignments currently being performedby Nuclear Process Operators to the seniority group 004D & D classificationThe letter went on to specifynine specific types of work that were then being performed by nuclear process operators which were to beassigned to the D & D worker classification Theyranged fromRadiation zone work (Stabilization work)toT P plant decontamination (T P plant Canyon andlow level plutonium decontamination building 2706 T)The letter stated that the agreement was officially ratifled by 004 s appendix A committee in line with the December 14 agreement between Rockwell and HAMTCThe letter also stated HANFORD ATOMIC METAL TRADES COUNCIL (ROCKWELL INTERNATIONAL)It isfurther agreed that in the administration of theabove it is not the intent of Seniority Group 004nor Rockwell Hanford Operations to encroach onany of the Councils jurisdictional arrangementswith any of its affiliatesWhen Jimerson saw Watts January 24 1983 letter hewas unsure what was meant by the paragraph relating tothe encroachment on any of the Councils jurisdictionalarrangements with any of its affiliatesHe asked Todishwhat it meant and Todish replied that he put that clausein tosatisfy the crafts that the new D & D workerswere not going to be doing the work of isolating thebuildingOn January 25 1983 Casillas wrote to Todish sayingthatRockwell concurred with theitemscontained inWatts letterRockwell reported to DOE that it had reached anagreement with the unions Rockwell began hiring employees in the new classification in January and February1983Casillas was the spokesman for Rockwell in the negotiations that Rockwell had with HAMTC for the 1983-1986 contractHe was also Rockwell s representative atthe negotiations at the appendix A level where Rockwellmet with about 47 seniority groups and the affiliates ofHAMTC There were over 200 meetings During thoseappendix A meetings the new D & D worker classificationwas discussed with a number of the crafts Casillasassured them that the new body of work being incorporated into the D & D worker classification was not goingto take away any of themaintenanceand operation workfrom them that they had previously done In the negotiationswith the pipefitters the pipefitters said that theyhad put the piping in and they wanted to take it downbut Rockwell did not agree to that proposal The millwrights proposed that they take apart the glove boxesand againRockwell would not agree Other crafts madesimilar proposals and the answer was thesameRockwelldid not agree to any modification of the 1982 contractwith HAMTC on the scope of the D & D work or thepractices regarding that workRockwell and HAMTC entered, into the 1983-1986contract which was effective by its terms from April 11983 through March 31 1986 Article V(1) of thatagreementprovides that in theassignmentof work theCompany shall recognize the established senioritygroups the job definitions hereinafter mentioned and junsdictional settlements effected by the Council in accordance with its established procedureDisputesregarding such assignments are subject to the grievanceprocedure but the work shall be carried on as assignedpending the settlementArticle V(2) provides that jurisdictional disputes and craft boundaries are to be settledby HAMTC and that the Company is not to undertakethe settlement of such mattersIn a sectionof the contract entitled Job Definitions(listed according to seniority group) the work of senionty group 4 employees is detailed In addition to a nuclearprocess operator nuclear operator and operator traineethere is a designation for decontamination/decommission workerThe wording of that section is identical to421thatwhich is set forth as the job description in the December 14-15 1982 agreement between Rockwell andHAMTC In effect the 1983-1986 contract incorporatedthe prior agreementAs noted above the job description for the D & Dworker included the stabilizationdecontaminationand/or decommissioning of facilities In contrast the jobdescription forPlumber Steamfitter Journeymansetforth under Seniority Group 24 does not have any Ianguage relating to the dismantling of a facility That jobdescription refers to the installation and maintenance of afacility s piping system and uses language such as installationmaintenance fabrication layout and repair workon all piping systemsThe job descriptions of othercrafts have similar wordingThe contract contains a zipper clause stating thatthe agreement is intended to be in full settlement of allissueswhich were the subject of collective bargainingpreceding the execution of the agreementThe 1983-1986 contract also contains a multistepgrievance procedure culminating in binding arbitrationArticles XVIII and XIX of the contract provide that agrievance that is unresolved in the earlier steps of thegrievance procedure may be referred to binding arbitration if inter alia it involvesThe interpretation or application of a provision of this AgreementThe contractalso provides that the arbitrator shall have no authorityto establish or modify anyjob classificationandthat he or she shall have no power to add to subtractfrom or modify any of the terms of this Agreement4 The initial grievancesOn May 25 1984 Lloyd J Petty a steward for thePipefitters Union filed a grievance (the Petty grievance)againstRockwells assignmentof certain work It is thatgrievance that led to HAMTC s demand for arbitrationandHAMTC s counterclaim in the district court tocompel arbitration 7 However even before that grievance was filed and before the 1983-1986 contract wasratifiedconstituentmembers of HAMTC manifestedtheir discontent with the assignment of the D & D (facility removal) work by the filing of grievancesThe first such grievance was filed by the electricianson March 18 1983 It alleged that the D & D crew removed wiring and light fixtures from certain buildingswhen electricians should have been assigned the work ofdismantling all wiring Rockwell s labor relations specialistBillieK Watkins met with the electricians shopsteward Bob Swanson and the grievance was resolvedThe Company agreed to have an electrician check thework but insisted that electricians were not to have anything to do with the decontaminating and decommissioning work which involved the tearing out of the light fixtures and conduitsNo further action was taken on thegrievanceOn March 31 1983 Todish on behalf of HAMTC senttwo letters to Rockwell The first stated that the jurisdic°The General Counsel does not contend that the filing of the gnevance was in itself a violation of the Act it is the General Counsel s contention that HAMTC s demand for and attempt to compel arbitration wasthe violation 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtional committeeof HAMTC haddecided that dismanding of all pipe work fell under thejurisdiction of thepipefittersThe second stated that a jurisdictional agreement existed between OCAW and the asbestos workerswhich provided that in situations where contaminationexisted the asbestos workers would cut and remove tnsulation from pipes while the chemical workers would boxand dispose of the material The letter went on to request Rockwell to comply with that agreementBy letter to HAMTC dated April 7 1983 the carpenters complained that Rockwell was not honoring currentjurisdictional agreements between the Carpenters andOCAW regarding the assignment of decontamination anddecommissioning workHAMTC referredthat letter toRockwell on April 11 1983Casillas replied to those letters in a lettertoTodishdated April 12 1983 He remindedTodish ofthe agreement that Rockwell had withHAMTC anditsaffiliateOCAWconcerning decontaminating and decommissionmg work and he stated thatHAMTCs letter impliedthat it was attempting to unilaterally change that agreement Todish responded in a letter to Jimerson datedApril 14 1983He stated that they should let the Ianguage of the agreement speak for itselfIn a grievance dated April 18 1983 the pipefitters followed up on their previous contention that they were entitled to the work of dismantling all pipe The grievancestated thatThiswork is and always has been the workof the Pipefitters and we protest this work being assigned toD & D Worker (Local 1 369)On June 31983Rockwell s labor relations specialistWatkins attended a step 2 grievance meeting at which he took thesame position he had previously The grievance did notgo any furtherThe Carpenters came back into the picture with agrievance dated August 25 1983 The grievance statedthat Rockwell violated the contract by assigning to decontamination and decommission workers certain workreserved to Carpenters and Millwrights pursuant to anagreement dated June 22 1978 That grievance wentthrough the grievance procedure and the Carpenters demanded arbitrationRockwell took the position thatHAMTC wasthe collective bargaining agent and thatany demand for arbitration had to come from HAMTCrather than the Carpenters By letter dated October 281983HAMTC through Todish demanded arbitrationThereafter a motion to compel arbitration was filed inthe name of HAMTC in the Superior Court of WashingtonA good deal of legal skirmishing followed which resuited in the case being transferred to the United StatesDistrictCourt for the Eastern District of WashingtonFor reasons that are unexplained on the record Todishfiled an affidavit in that proceeding stating that HAMTCwas not a party to the litigation that HAMTC had neverauthorized the Carpenters to participate in or otherwiseinitiate litigation againstRockwell in HAMTC s nameand that the Carpenters attorney had usurped HAMTC sname in those proceedings without proper authority Theaffidavitwent on to state that insofar as the Carpenterswere authorized to request arbitration that authority wasrescinded by vote ofHAMTC onMarch 28 1984 In theaffidavit Todish statedWith respect to the allocation of decontaminatingand decommissioning work to Oil Chemical andAtomic WorkersInternationalUnion Local 1 369Rockwell ham observed and is continuing to observeits contractual obligations under the Collective Bargaining Agreement signed by it and HAMTCThe district court dismissed the proceedings for lack of anecessary partyOne more grievance may be discussed briefly Thatwas a grievance filed by the Operating Engineers on October 30 1984 (the Gile grievance) It involved the question of whether a new machine should be operated bythe operatingengineersor the D & D workers The machine knownas a minimaxwas operated by remote control and could be used as a jackhammer a backhoe or ahigh pressure hose The equipment did not exist duringthenegotiationsfor theD & D (facility removal)worker classificationA real question could legitimatelybe raised about whether the operation of that machine initsvarious functions should be performed by relativelyunskilled laborer sledgehammer mechanic workers whowere within the D & D (facility removal) classificationor by highly skilled operatingengineersItwas never intended that highly skilled machine operator work bedone by the laborers in the D & D (facility removal)classificationThe grievance worked its way through thegrievance procedure and it was resolved in arbitrationThe arbitrator ruled that it was not proven that the partiesintended to establish an exclusive jurisdiction whichwould apply to the operation of that machine whentheydeveloped the D & D worker definition That arbitration has little bearing on our problem in this case5The Petty grievanceOn May 25 1984 Pipefitters Steward Lloyd Pettygrieved about the continuous misassignment of workbeing performed on Rockwell Hanford project by theD & D workers The grievance stated that the Pipefitters had not given up that work that pipe and materialswere being removed from a particular building and thatthere were qualified pipefitters who had job applicationson file Rockwell s manager of employee relations Casillasdiscussed the grievance with Petty Because of someconfusion regarding the removal of stainless steel tanksand work being done by employees of contractors otherthan Rockwell the processing of the grievance was delayedThe grievance was not resolved at the lowerstages of the grievance procedure The Company consistently took the position that it had made a proper job assignment based on the agreement that had been reachedregardingD & D worker classification HAMTC continually took the position that decontaminating and decommissioning work involving piping should be assignedto the pipefitters rather than the D & D workers 8By letter dated October 15 1984 Todish as presidentof HAMTC told Respondent that HAMTC desired toproceed to arbitration on the Petty grievance On Octo8 At the trial counsel for HAMTC stated that the Pipefitters have historically cut up pipe that has been scrapped on the Hanford project andthat they continued to claim that work HANFORD ATOMIC METAL TRADES COUNCIL (ROCKWELL INTERNATIONAL)423her 31 1984 Rockwell responded by saying that theissuewas not a gnevable one that the D & D workerclassificationwas established through negotiations andthat it would be a violation of the negotiated agreementfor HAMTC to entertain or support the grievance Theletterwent on to state that under the contract no gnevance was to proceed to arbitration without the grievancebeing reviewed at an appeal step hearing Thereafterthere was an appeal step hearing which did not resolvethe matter By letter dated July 31 1985 HAMTC s attorney informed Rockwell that HAMTC was proceedingto arbitrationThe letter asked whether Rockwell wasprepared to refer the matter to arbitration or whether acourt order would be requiredRockwell did not agree to arbitration and instead fileda complaint for declaratory injunctive relief in theUnited States District Court for the Eastern District ofWashington which sought to enjoin HAMTC from seeking arbitration of the Petty grievance On September 171985HAMTC answered the complaint and by way ofcounterclaim sought an order directing Rockwell to proceed to arbitration Rockwell filed a Motion for Summary Judgment By letter dated January 29 1987 DistrictCourt Judge Robert J McNichols advised the parties asfollows 9I have concluded that Rockwell s Motion for Summary Judgment should be granted I will prepare adetailedMemorandum and Order when time permitsB Analysis and ConclusionsThe gravamen of the General Counsels case is setforth in paragraph 13 of the complaint which readsBy pressing its grievance to arbitration and suingto compel arbitration thereon Respondent is takinga position without reasonable basis the successfulaccomplishment of which would result in a midterm modification to its negotiated agreement without Rockwell s consent such that its action is frivolous and baseless designed to bring economic pressure upon Rockwell through the costs of legal defense to improperly modify the parties freelyreached agreement during its life and thus has anillegal objective and constitutes a refusal to bargainwith Rockwell on this issueIn his excellent brief counsel for the General Counselhas pointed out a number of cases where the Board andthe courts have held that attempts to secure arbitral orjudicial decisions in themselves violate the Act wherethe basis for the claim is frivolous and the object of theclaimant is unlawfulInClyde Taylor Co127 NLRB 103 109 (1960) theBoard refused to find a violation of Section 8(a)(1) of theAct when an employer sought a state court injunction toban peaceful picketing The Board held9 The General Counsel s request that I takejudicial notice of the distnct court s action is granted I have annexed the General Counsel s andJudge McNichols letters to the General Counsel s exhibitsasG C Exh14The Board should accommodate its enforcement ofthe Act to the right of all persons to litigate theirclaims in court rather than condemn the exercise ofsuch right as an unfair labor practiceAlthoughClyde Tayloris still the underlying law theBoard has fashioned a number of exceptions Those exceptions belong to three general categories The first involved cases where the Board found it necessary to protect access to its own processes Thus inPower Systems239 NLRB 445 449-450 (1978) enf denied 601 F 2d 936(7th Cir 1979) the Board found that an employer violated Section 8(a)(4) of the Act when he filed a civil suit inan attempt to penalize the charging party in an unfairlabor practice case and to prevent the filing of futurechargesThe second category of cases were the ones where theBoard sought to preserve the integrity of its bargainingunit determinations The scope of a bargaining unit is thesubject over which the legislature has given the Boardextensive powers under Section 9 of the Act InServiceEmployeesLocal 32B 32J (AlliedMaintenance)258NLRB 430 fn 3 (1981) the Board ordered a union towithdraw an arbitration proceeding dealing with a unitdetermination and noted that it would have been futile todealwith that issue because the Board had already decided it In a similar vein inChicagoTruck Drivers(Signal Delivery)279 NLRB 904 (1986) the Board foundthat a union violated Section 8(b)(3) of the Act by insisting on the arbitration of a grievance that sought tomerge three separate bargaining unitsThe third category of cases dealt with situations wherethe claimant sought to compel an act which was directlyand in itself unlawful InServiceEmployees Local 680(StanfordUniversity)232 NLRB 326 331 (1977) enfd601 F 2d 980 (9th Cir 1979) the Boardfoundthat thefilingof a lawsuit to unlawfully compel employees tobecome union members was a violation of Section8(b)(1)(A) of the Act InTelevisionWisconsin224 NLRB722 fn 2 (1976) theBoard held that a union s action infiling a suit to enforce an unlawful union security clausewas a violation of Section 8(b)(1)(A) InCarpenters(Skippy Enterprises)218 NLRB 1063 (1975) enfd 532F 2d 47 (7th Cir 1976) the Board held that a union scourt action to collect a fine that had been unlawfullyimposed on a supervisor was a violation of Section8(b)(1)(B) of the Act InMastersMates & Pilots(CoveTankers)224 NLRB 1626 fn 2 (1976) enfd 575 F 2d896 (D C Cir 1978) the Board held that a civil suit insupport of picketing that violated Section 8(b)(4)(i) and(ii)(B)of the Act was in itself a violation of the ActWhere the question of contract interpretation is involved however the law is not that clear InRetailClerksLocal 770 (Hughes Markets)218NLRB 680(1975) the Board refused to defer to an arbitrationaward The Board found that a contract as interpretedby the arbitrator would have violated Section 8(e) of theAct and that the award was repugnant to the purposes oftheActEven in those circumstances however theBoard refused to find that the union s conduct in resorting the courts to confirm the arbitrators award was aviolation of the Act holding at 683 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInUnited Aircraft Corporation (Pratt andWhitneyDivision)192NLRB 382 384 (1971) the BoardstatedIn theClyde Taylorcase the Board held thatwhile the making of a threat by an employer toresort to the civil courts as a tactic calculated torestrain employees in the exercise of rights guaranteed by the Actwas a violation of Section8(a)(1) an actual suit was not similarly unlawfulIn justification of the latter position the Boardmajority reasoned that the Board should accommodate its enforcement of the Act to the right ofall persons to litigate their claims in court ratherthan condemn the exercise of such right as anunfair labor practiceSince theTaylorcase theBoard has consistently held that the filing of acivil suit cannot be found to be an unfair laborpractice [Citations omitted]Relying on this case we conclude that Respondent s conduct in resorting to the courts to confirmthe arbitrators award was done in good faith to enforce a colorable contract right and was not thekind of tactic calculated to restrain employees oremployers in the exercise of rights guaranteed bytheActAccordinglywe shall dismiss the8(b)(4)(n)(A) and 8(b)(1)(A) allegations of the complaintAll the above cited Board law must now be read inthe context of the Supreme Court s decision inBill Johnsons Restaurants vNLRB461 U S 731 748-749 (1983)where the Courtsummarizedits holding as followsTo summarize we hold that the Board may nothalt the prosecution of a state court lawsuit regardless of the plaintiff's motiveunlessthe suit lacks areasonable basis in fact or law Retaliatory motiveand lack of reasonable basis are both essential prerequisites to the issuance of a cease and desist orderagainst astate suitThe Board s reasonable basis inquery must be structuredin a mannerthatwill preserve the state plaintiff's right to have a state courtjury or judge resolve genuine material factual orstate law legal disputes pertaining to the lawsuitTherefore if the Board is called upon to determinewhether a suit is unlawful prior to the time that thestate court renders final judgment and if the stateplaintiff can show that such genuine material factualor legalissues existthe Board must await the resuits of the state court adjudication with respect tothe merits of the state suit If the state proceedingsresult in a judgment adverse to the plaintiff theBoard may then consider the matter further and ifit is found that the lawsuit was filed with retaliatoryintent the Board may find a violation and order appropriate relief In short then although it is anunfair labor practice to prosecute an unmeritoriouslawsuit for a retaliatory purpose the offense is notenjoinableunlessthe suit lacks a reasonable basisIn footnote 5 of that decision the Court states that thecase before it involved an employers lawsuit that theFederal law would not have barred except for its allegedretaliatory motivationThe Court distinguished that situation from one in which the claimants objective was illegal under Federal law such as those for the enforcementof fines that could not be lawfully imposed under theActIn the instant case the complaint alleges that HAMTCviolated the Act by attempting to require arbitration ofitsclaim that Rockwell violated the contract when itmade certain work assignments The proper forum fordetermining the arbitrability of a grievance is the CourtAT&T Technologies v Communications Workers475 US643 649 (1986) If the Court finds that a grievance is arbitrable then the merits of the grievance are to be determined by the arbitrator As the Court held in that caseThe third principle derived from our prior casesis that in deciding whether the parties have agreedto submit a particular grievance to arbitration acourt is not to rule on the potential merits of theunderlying claimsWhetherarguableor notindeed even if it appears to the court to be frivolous the union s claim that the employer has violated the collective bargaining agreement is to be decided not by the court asked to order arbitrationbut as the paties have agreed by the arbitratorThe courts therefore have no business weighingthemerits of the grievance considering whetherthere is equity in a particular claim or determiningwhether there is particularlanguage inthe writteninstrument which will support the claim The agreement is to submit all grievances to arbitration notmerely those which the court will deem meritoriousAmerican Mfg Co363 U S at 568 (footnoteomitted)Here District Court Judge Robert J McNichols hasconcluded that Rockwell s Motion for Summary Judgment should be granted Implicit in that finding is thatHAMTC s grievance is not arbitrable and that HAMTCis to be enjoined from proceeding to arbitration UnlessJudgeMcNichols reconsiders his determination or hisdecision is reversed by the Ninth Circuit Court of Appealsan arbitratorwillnever resolve the merits ofHAMTC s grievance However the General Counsel ineffect asks me to weigh the merits of that grievance todetermine that the grievance is frivolous and to hold thatHAMTC s attempts to secure arbitration of its frivolousclaim was tantamount to an unlawful attempt to modifythe contract in midterm Although I have set forth thebackground facts in some detail in order to put the casein context I am not prepared to make any evaluation ofHAMTC s grievance The case law discussed above hasto my knowledge never been applied toa situation similar to that in theinstantcaseThe general principles oflaw cited by the General Counsel do not require an extension of the law to cover this case and I believe thatsuch an extension would lead to results that would tendto undermine Federal labor policyWe are dealing herewith the legality of an attempt to obtain arbitration in a HANFORD ATOMIC METAL TRADES COUNCIL (ROCKWELL INTERNATIONAL)425situationwhere there is a broad arbitration clause in acollective bargaining agreement and a long term stablerelationship between the parties In general a grievanceprocedure which includes arbitration is designed to resolve disputes whether those disputes involve frivolousor substantial claimsA frivolous claim can lead to labordisputes disrupting commerce just as much as a substantial one Resolution of all disputes by a consensual grievance procedure is certainly more desirable than a strikeor a lockout A grievance procedure is a safety valve forindustrial unrestThe loser of a claim in a grievance procedure will often feel that the winning party presented afrivolous case that the contract was misinterpreted andthat the misinterpretation amounted to nothing morethan a change of the contract terms If the GeneralCounsels position is followed in this case the Boardwould be opening a Pandora s box Instead of allowingthe court to decide whether a grievance was arbitrableand the arbitrator to decide contract interpretation issuesthe Board would have to decide whether the position ofone side or the other was so frivolous as to involve a senous misinterpretation of the contract and whether thecontract would be changed in midterm if that frivolousinterpretation were sustained by an arbitrator Under thattheory almost all attempts to secure arbitration under agrievance procedure could be subject to the Board sscrutinyAs indicated in the above quoted portion ofAT&TTechnologiesvCommunicationsWorkerssupra the Supreme Court has instructed the lower courts to refrainfrom evaluating whether a grievance is frivolous in deciding whether it is arbitrable That is so even though afrivolous grievance carried to arbitration can lead to a defacto midterm modification Implicit in that decision is arecognition of the key role that grievance arbitrationprocedures play in the overall picture of labor relationsIbelieve the same considerations that led to the highcourt s decision in that case are applicable here Beforethe alleged unlawful objective (to modify the contract)could reach fruition the Federal district court wouldhave to compel arbitration (which it has not done) andan arbitrator would have to erroneously decide that abaseless grievance had merit In such circumstances notonly is there no need for the Board to involve itself inthe grievance arbitration procedure but such involvement could needlessly disrupt a collective bargaining relationshipThe ultimate issue before me is very narrow It issimply whether HAMTC s attempt to use the arbitralforum was a violation of the Act Under the circumstances of this case I find that HAMTC did not violateSection 8(a)(3) of the Act by demanding arbitration andseeking to compel it in the district court I therefore recommend that the complaint be dismissedCONCLUSION OF LAWThe General Counsel has not established by a preponderance of the evidence that HAMTC violated the Actas alleged in the complaintOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedioORDERThe complaint is dismissed in its entirety10If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes